DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 04/30/2021 have been fully considered. 
Applicant requests withdrawal of the 35 USC § 112 rejections set forth in the previous office action.
The 35 USC § 112 rejections set forth in the previous office action have been withdrawn due to the present claim amendments.
Applicant argues that the newly amended claims render the 35 USC 102(a)(1) rejections over Shinoda moot.
Examiner acknowledges. The 35 USC 105(a)(1) rejections over Shinoda are withdrawn due to the present claim amendments. However, new grounds of rejection under 35 USC 103 are established below as necessitated by the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, applicant first argues that one skilled in the art would not consider combining Shinoda and Czaplicki. This is not found persuasive for the following reason:
In response to applicant's argument that Czaplicki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Shinoda and Czaplicki are in the field of the applicant’s endeavor. Both Shinoda and Czaplicki teach composite .
Secondly, applicant argues that one skilled in the art would not have any expectation of success in using one or more layers of Czaplicki in combination with a substantially non-permeable thermoformable foil or film. This is not found persuasive for the following reasons:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Czaplicki is not used for its entire composite material. Therefore, all of the properties of Czaplicki are not necessarily relied upon and do not necessarily pertain to the combined invention of Shinoda in view of Czaplicki. Note that while Czaplicki does not disclose all the features of the present claimed invention, Czaplicki is used as a teaching reference, and therefore, it is In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention. Czaplicki teaches that it is well known and well within the ability of one of ordinary skill in the art to create a composite material for use in ventilation to comprise a core material layer made of acoustic material with controlled airflow properties comprising short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 0011, 0018, 0023, and 0054). This would allow for improved air flow resistance in the core layer as well as improved sound absorption (Czaplicki, Par. 005-006).
 Also, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  See MPEP 2123, I. Furthermore, there is nothing stated in either Czaplicki or Shinoda that would dissuade one of ordinary skill in the art from the combination.
Thirdly, applicant argues that it is unclear which layer of Czaplicki the action refers to. This is not found persuasive for the following reason:
In regards to the core material layer, claim 1 of the instant application claims a nonwoven core material layer, wherein the core material layer comprises fibers having an average fiber length of about 12 mm or less, and wherein the core material layer is created from a blend of polyolefin polyester based fibers. Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven core material layer (middle layer, 16) wherein the core nonwoven material layer (middle layer, 16) is made of acoustic composite material, wherein the acoustic composite material comprises short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 007, 0018, 0023, and 0054), which lies within the claimed range of about 12 mm or less, and therefore, satisfies the claimed range, see MPEP 2131.03. Czaplicki further teaches wherein the core material layer is created from a blend of polyolefin (polyethylene) and polyester based fibers (Czaplicki, Par. 0025). Therefore, Czaplicki’s middle layer (16) satisfies all of the claim 1 limitations regarding the core material layer. One of ordinary skill in the art would be able to create an embodiment wherein the composite material of Shinoda was modified by replacing the core material layer (intermediate layer, 20) of Shinoda with the middle layer (16) of Czaplicki. This would result in an embodiment that renders obvious the claim 1 limitations for the core material layer as stated above. 

Claim Objections
Claims 1, 3, 14-15, and 17 are objected to because of the following informalities:  
	Claims 1, 3, 14-15, and 17 recite the phase “the nonwoven material layer” which should instead recite “the needlepunched nonwoven material layer” now that there is more than one nonwoven material layer (the nonwoven core material layer and the needlepunched nonwoven material layer) with the present claim amendments.
	Claim 15 recites the term “m2” which should instead recite m2.
	Claim 15 recites the term “the layers” which should instead recite “the plurality of discrete layers” for consistency and uniformity.
	Appropriate correction is required.
Claim Interpretation
Claims 1, 7, and 20 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claims 1 and 15 recite the phrase “adapted to face a stream of air.” Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The clause “adapted to” is an example of claim language that may raise a question as to the limiting effect of the language in a claim.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). See MPEP 2111.04, I. In the present application, the aforementioned phrase imparts the structure of being air permeable as per the specification paragraph 0035. For purposes of examination this limitation will be met if the prior art material is air permeable or is explicitly stated as facing a stream of air. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-8, 10-15, 17, 19-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1).
	Regarding claim 1, Shinoda teaches a composite material comprising: a plurality of discrete layers layered on top of each other including: a non-permeable (non-breathable) thermoformable film (thermoplastic resin film, 10) having one or more layers; a core material layer (intermediate layer, 20), and an air permeable nonwoven material layer (inner cover layer, 30), wherein the nonwoven material layer is adapted to face a stream of air and the core material layer is sandwiched between the nonwoven material layer and the thermoformable film layer (Shinoda, Fig. 1, Par. 0009-0012, and Claims 1-2).
	Shinoda does not specifically disclose an embodiment wherein the thermoformable film exhibits an air permeability of about 0 l/m2/s to about 250 l/m2/s at 200 Pa.
	Shinoda does, however, disclose that it is well known and well within the ability of one skilled in the art to change and modify the air permeability of a substantially non-permeable layer in a composite material to have an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012), which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
	It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have created, measured, and optimized Shinoda’s non-permeable thermoformable film to have an air permeability in the range of 0 to 250 l/m2/s to attain a balance of air permeability and sound absorption properties (Shinoda, Par 0009-0012, see MPEP 2144.05, II, MPEP 2143).

Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core nonwoven material layer (middle layer, 16) wherein the core nonwoven material layer (middle layer) is made of acoustic composite material, wherein the acoustic composite material comprises short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 007, 0018, 0023, and 0054), which lies within the claimed range of about 12 mm or less, and therefore, satisfies the claimed range, see MPEP 2131.03. Czaplicki further teaches wherein the core material layer is created from a blend of polyolefin (polyethylene) and polyester based fibers (Czaplicki, Par. 0025). Czaplicki further teaches that it is well known in the art to make a nonwoven material layer in a composite material a needle-punched nonwoven material (Czaplicki, Par. 0019).
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing and controlling air flow (Czaplicki, Par. 006, 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify Shinoda and use Czaplicki’s core material layer (middle layer) as the core material layer (intermediate layer) of Shinoda. This would allow for improved air flow resistance in the core material layer as well as improved sound absorption (Czaplicki, Par. 005-006). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify 
Regarding claim 3, modified Shinoda teaches the composite material of claim 1, wherein the nonwoven material layer is a flexible material formed from polyester fibers (Shinoda, Par. 0009 and 0012).
Regarding claim 5, modified Shinoda teaches the composite material of claim 1 as stated above, wherein the core material layer is created from a blend of polypropylene and polyethylene terephthalate based fibers (Czaplicki, Par. 0025).
Regarding claim 7, modified Shinoda teaches the composite material of claim 1, wherein the nonwoven material layer (film or sheet) has an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012) which causes the composite material to have no more than that range of air permeability. Therefore, modified Shinoda teaches the composite material has an air permeability of 1 to 500 l/m2/s, which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
Regarding claim 8, modified Shinoda teaches the composite material of claim 1, wherein the thermoformable film (thermoplastic resin film, 10) is a multi-layer barrier film (has non-breathable and waterproof properties) formed from thermoplastic polymers (polyester) (Shinoda, Par. 0010).
Regarding claim 10, modified Shinoda teaches all of the elements of the claimed invention as stated above for claim 1. Modified Shinoda does not teach wherein the composite material further comprises an additional nonwoven material located between the thermoformable film and the core material layer.
Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core material layer (middle layer, 16) and an outer layer (12) (Czaplicki, Fig. 1, Par. 006) further comprising an additional nonwoven 
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing air flow (Czaplicki, Par. 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify modified Shinoda and include an additional nonwoven layer between the top layer (Shinoda’s thermoformable film) and the core material layer of modified Shinoda. This would allow for better air flow resistance as well as improved sound absorption (Czaplicki, Par. 005-007).
Regarding claim 11, modified Shinoda teaches the composite material of claim 1, wherein each of the plurality of layers are made from different materials (Shinoda, Par. 0009-0012). Modified Shinoda further teaches wherein the thermoformable film is non-permeable and the nonwoven layer is permeable (Shinoda, Par. 0009-0012), and thus they have specific and different air flow resistances. Since the core material layer is made from a different material, it can be said that it has a specific and air flow resistance that is different from both the thermoformable film and the nonwoven layer, and therefore, modified Shinoda teaches the claimed limitations, see MPEP 2143.
Regarding claim 12, modified Shinoda teaches the composite material of claim 1, wherein the composite material is formed into a sheet at a thickness (Shinoda, Fig. 1, and Par. 0009-0012, and 0017). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 
Regarding claim 13, modified Shinoda teaches the composite material of claim 12, wherein the sheet is molded into a three-dimensional part (Shinoda, Fig. 1, and Par. 0009 - see "air conditioning duct").
Regarding claim 14, modified Shinoda teaches the composite material of claim 1, wherein the composite material is shaped to form an air duct, wherein the nonwoven material layer is an inner layer of the air duct and the film (thermoplastic resin film, 10) is an outer layer of the air duct (Shinoda, Fig. 1, Par. 0009).
Regarding claim 15, modified Shinoda teaches an air duct comprising: one or more sheets molded into a three-dimensional part, wherein each sheet comprises: a plurality of discrete layers layered on top of each other including: a non-permeable (non-breathable) thermoformable film (thermoplastic resin film, 10); a core material layer (intermediate layer, 20), and an air permeable nonwoven material layer (inner cover layer, 30), wherein the layers are thermoformed into a hollow shape (air conditioning duct) defining a channel for the passage of air within the channel; wherein the nonwoven material layer is adapted to face a stream of air and the core material layer is sandwiched between the nonwoven material layer and the thermoformable film layer (Shinoda, Fig. 1, Par. 0009-0012, and Claims 1-2).
	Shinoda does not specifically disclose an embodiment wherein the thermoformable film exhibits an air permeability of about 0 l/m2/s to about 250 l/m2/s at 200 Pa.
3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012), which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
	It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have created, measured, and optimized Shinoda’s non-permeable thermoformable film to have an air permeability in the range of 0 to 250 l/m2/s to attain well-balanced air permeability and sound absorption properties (Shinoda, Par 0009-0012, see MPEP 2144.05, II, MPEP 2143).
	Modified Shinoda does not teach wherein the core material layer is nonwoven, comprises short fibers having an average length of about 12 mm or less, or is created from a blend of polyolefin and polyester based fibers. Modified Shinoda further does not teach wherein the air permeable nonwoven material layer is needle-punched.
Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core nonwoven material layer (middle layer, 16) wherein the core nonwoven material layer (middle layer) is made of acoustic composite material, wherein the acoustic composite material comprises short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 007, 0018, 0023, and 0054), which lies within the claimed range of about 12 mm or less, and therefore, satisfies the claimed range, see MPEP 2131.03. Czaplicki further teaches wherein the core material layer is created from a blend of polyolefin (polyethylene) and polyester based fibers (Czaplicki, Par. 0025). Czaplicki further teaches that it is well 
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing and controlling air flow (Czaplicki, Par. 006, 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify Shinoda and use Czaplicki’s core material layer (middle layer) as the core material layer (intermediate layer) of Shinoda. This would allow for improved air flow resistance in the core material layer as well as improved sound absorption (Czaplicki, Par. 005-006). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify modified Shinoda and make the air permeable nonwoven material layer needle-punched. This would reduce cost and reduce the amount of waste disposed to landfill (Czaplicki, Par. 0019).
Regarding claim 17, modified Shinoda teaches the air duct of claim 15, wherein the nonwoven material layer is a flexible material formed from polyester fibers (Shinoda, Par. 0009 and 0012).
Regarding claim 19, modified Shinoda teaches the air duct of claim 15 as stated above, wherein the core material layer is created from a blend of polypropylene and polyethylene terephthalate based fibers (Czaplicki, Par. 0025).
Regarding claim 20, modified Shinoda teaches the air duct of claim 15, wherein the nonwoven material layer (film or sheet) has an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012) which causes the composite material to have no more than that range of air permeability. Therefore, modified Shinoda teaches the air duct has an air permeability of 1 to 500 
Regarding claim 21, modified Shinoda teaches the air duct of claim 15, wherein the thermoformable film (thermoplastic resin film, 10) is a multi-layer barrier film (has non-breathable and waterproof properties) formed from thermoplastic polymers (polyester) (Shinoda, Par. 0010).
Regarding claim 24, modified Shinoda teaches the air duct of claim 15, wherein each of the plurality of layers are made from different materials (Shinoda, Par. 0009-0012). Modified Shinoda further teaches wherein the thermoformable film is non-permeable and the nonwoven layer is permeable (Shinoda, Par. 0009-0012), and thus they have specific and different air flow resistances. Since the core material layer is made from a different material, it can be said that it has a specific and air flow resistance that is different from both the thermoformable film and the nonwoven layer, and therefore, modified Shinoda teaches the claimed limitations, see MPEP 2143.
Regarding claim 26, modified Shinoda teaches the air duct of claim 15, wherein the air duct is formed from two sheets joined together at lip portions to form the hollow shape (Shinoda, Par. 0009, 0015, and Fig. 1).
Claims 9, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1) as applied to claims 1, 8, and 15 above, further in view of Tanaka (US 20030077969 A1).
Regarding claim 9, modified Shinoda teaches the composite material of claim 8, wherein the thermoformable film is formed from a thermoplastic polyester (Shinoda, Par. 0010). Shinoda further teaches wherein the duct layers achieve flexibility and stretchability (Shinoda, Par. 0009).
Modified Shinoda does not teach wherein the thermoplastic polyester is an elastomer.

Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to modify modified Shinoda and use a polyester elastomer as the thermoplastic polyester of modified Shinoda. This would allow for the sound absorption property to hardly fall even if a pore size of the material increases, allow for no performance decrease, and allow for high form stability (Tanaka, Par. 0028).
Regarding claim 22, modified Shinoda teaches the air duct of claim 15, wherein the thermoformable film is formed from a thermoplastic polyester (Shinoda, Par. 0010). Modified Shinoda further teaches wherein the duct layers achieve flexibility and stretchability (Shinoda, Par. 0009).
Modified Shinoda does not teach wherein the thermoplastic polyester is an elastomer.
Tanaka teaches a sound absorption material comprising a filament nonwoven fabric (A) and a nonwoven material layer (B) (Tanaka, abstract and Par. 0008) wherein the filament nonwoven fabric is a thermoformable film wherein the thermoformable film is a thermoplastic polyester elastomer (Tanaka, Abstract, Par. 0008, 0011, and 0026 – see “laminated” and “thermoplastic elastomer”).
Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to 
Regarding claim 25, modified Shinoda teaches all of the components of the claimed invention as stated above for claim 8. Modified Shinoda does not teach wherein the multi-layer barrier film comprises a thermoplastic polyurethane layer and a thermoplastic polyester elastomer-based layer.
Tanaka teaches a sound absorption material comprising a filament nonwoven fabric (A) and a nonwoven material layer (B) (Tanaka, abstract and Par. 0008) wherein the filament nonwoven fabric is a thermoformable film wherein the thermoformable film is a thermoplastic polyester elastomer and a thermoplastic polyurethane (Tanaka, Abstract, Par. 0008, 0011, and 0026 – see “laminated” and “thermoplastic elastomer”).
Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to modify modified Shinoda and use a thermoplastic polyester elastomer and a thermoplastic polyurethane as the thermoplastic polyester of modified Shinoda. This would allow for the sound absorption property to hardly fall even if a pore size of the material increases, allow for no performance decrease, and allow for high form stability (Tanaka, Par. 0028).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782